Bernes, Judge.
In Pearson v. Tippmann Pneumatics, 281 Ga. 740 (642 SE2d 691) (2007), the Supreme Court of Georgia reversed our previous decision in this case. See Pearson v. Tippmann Pneumatics, 277 Ga. App. 722 (627 SE2d 431) (2006). Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, the judgment of the trial court is reversed, and the case is remanded for new trial.

Judgment reversed and case remanded.


Blackburn, P. J., and Miller, J., concur.